Citation Nr: 0116712	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-22 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than February 25, 
1999, for the grant of a total rating for compensation based 
on individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Derrick C. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas, which granted the 
veteran's claim for a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities, effective February 25, 1999.  The veteran filed 
a timely appeal to the effective date assigned by the M&ROC.


FINDINGS OF FACT

1.  The M&ROC has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  The veteran filed an informal claim for a total rating 
for compensation based on individual unemployability due to 
service-connected disabilities in February 1999.

3.  In a rating decision dated in July 1999, the M&ROC 
granted the veteran's claim for a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities, and assigned an effective 
date of February 25, 1999, the date of VA's receipt of a 
statement from the veteran indicating that his service 
connected disabilities had worsened.

4.  The evidence of records does not reflect an informal 
claim for a TDIU prior to February 25, 1999, and it was not 
factually ascertainable that the veteran was totally disabled 
due to service-connected disabilities within the one-year 
period prior to February 25, 1999.



CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than February 25, 1999, for the grant of a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1110, 5107, 5110 (West 1991); 38 C.F.R. §§ 3.400, 
4.16 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that the RO has met its duty to assist 
the appellant in the development of this claim under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  By virtue of the Statement of the 
Case issued during the pendency of the appeal, the appellant 
and his attorney were given notice of the information, 
medical evidence, or lay evidence needed to substantiate his 
claim.  The RO has made reasonable efforts to obtain relevant 
records adequately identified by the appellant, and, in fact, 
it appears that all evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims folder.  Accordingly, the Board finds that no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by statute.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5103 
and 5103A, 5106-7).  

The veteran claims that the RO's grant of a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities, currently determined to be 
effective from February 25, 1999, should be effective from an 
earlier date.  Specifically, he asserts that the correct 
effective date is May 16, 1997, the date when he was granted 
retirement disability under the Federal Employees' Retirement 
System based on his position as an employee at a VA Medical 
Center.

Entitlement to a TDIU requires the presence of an impairment 
so severe that it is impossible for the average person to 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2000).  In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2000).

VA regulations essentially establish objective and subjective 
standards for an award of total rating based on 
unemployability.  When the veteran's schedular rating is less 
than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when: (1) if there 
is only one disability, this disability shall be ratable at 
60 percent or more; and (2) if there are two or more 
disabilities, at least one disability shall be ratable at 40 
percent or more, and there must be sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  In addition to the 
foregoing, there must be evidence showing that the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  Id.  A total disability rating may also be 
assigned pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b) for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

An award of a total disability rating based on individual 
unemployability, due to service-connected disabilities, is an 
award of increased compensation.  The effective date 
provisions for awards of increased disability compensation 
include a general rule which is that an award based on a 
claim for increase of compensation "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The corresponding VA regulation 
expresses this rule as "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1).  Under the general rule provided by the law, an 
effective date for an increased rating may be assigned later 
than the date of receipt of claim -- if the evidence shows 
that the increase in disability actually occurred after the 
claim was filed -- but never earlier than the date of claim.  

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125 (1997); 
see also VAOPGCPREC 12-98 (Sept. 23, 1998).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the U. 
S. Court of Appeals for Veterans Claims (Court) held that 
"38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase)."  Id.  The Court further stated that 
the phrase "otherwise, date of receipt of claim" provides 
the applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  Id.; see VAOPGCPREC 12-98 
at 2 (Sept. 23, 1998).  That is, because neither 38 U.S.C. § 
5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the date of 
the claim as the effective date of an award of increased 
disability compensation, the effective date for increased 
disability compensation is the date on which the evidence 
establishes that a veteran's disability increased, if the 
claim is received within one year from such date.  The 
effective date of an increased rating would be the date of 
claim only if the claim is not received within the year 
following the increase in disability, as explained in Harper.  
VAOPGCPREC 12-98 at 3.  

Determining an appropriate effective date for an increased 
rating under the effective date regulations involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred.  38 C.F.R. §§ 
3.155, 3.400(o)(2).  The initial inquiry involves 
ascertaining the date of the claim.  A specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 1991); 38 
C.F.R. § 3.151 (2000).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  When a claim has 
been filed which meets the requirements of § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155. 

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157 (2000).  
Once a formal claim for compensation has been allowed, 
receipt of one of the following will be accepted as an 
informal claim for increased benefits:  

(1) Report of examination or hospitalization by VA 
or uniformed services.  The date of outpatient or 
hospital examination or date of admission to a VA 
or uniformed services hospital will be accepted as 
the date of receipt of a claim, only when such 
reports relate to examination or treatment of a 
disability for which service-connection has 
previously been established or when a claim 
specifying the benefit sought is received within 
one year from the date of such examination, 
treatment or hospital admission; 

(2)  Evidence from a private physician or layman.  
The date of receipt of such evidence will be 
accepted when the evidence furnished by or in 
behalf of the claimant is within the competence of 
the physician or lay person and shows the 
reasonable probability of entitlement to benefits; 

(3) State and other institutions. When submitted by 
or on behalf of the veteran and entitlement is 
shown, date of receipt by VA of examination 
reports, clinical records, and transcripts of 
records will be accepted as the date of receipt of 
a claim if received from State, county, municipal, 
recognized private institutions, or other 
Government hospitals (except those described in 38 
C.F.R.                 § 3.157(b)(1)).  These 
records must be authenticated by an appropriate 
official of the institution.  Benefits will be 
granted if the records are adequate for rating 
purposes; otherwise findings will be verified by 
official examination.  Reports received from 
private institutions not listed by the American 
Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans 
Affairs or physician designee.  

38 C.F.R. § 3.157.

The Board must first review the evidence and determine when a 
claim for a TDIU was received.  In this case, the veteran was 
awarded a total rating for compensation based on individual 
unemployability due to service-connected disabilities by an 
RO rating dated in July 1999, with an effective date of 
February 25, 1999.  Although a specific claim for a total 
rating was never received by VA, the RO determined that a 
statement entitled "Informal Claim," received from the 
veteran on February 25, 1999, in which he indicated that he 
wished "to file an informal claim for service connected 
increase for angioneurotic edema," constituted an informal 
claim for a total rating.  The evidence subsequently 
submitted by the veteran in support of this claim, received 
by the RO some two weeks later in early May, included 
evidence from the U.S. Social Security Administration (SSA) 
indicating that the veteran had been found by that agency to 
be entitled to SSA disability benefits, as well as the 
evidence relied upon by SSA is making this determination.  In 
its rating decision dated in July 1999, the RO granted the 
veteran an increased rating from 10 percent to 40 percent for 
his service-connected angioneurotic edema, effective February 
25, 1999.  The new combined disability rating for the 
veteran's service-connected disorders was calculated to be 70 
percent, and thus the veteran met the statutory threshold for 
consideration of a TDIU.  Thus, in light of this new, higher 
combined disability rating, as well as the fact that the 
evidence submitted by the veteran discussed his 
unemployability, the RO determined that the veteran's 
February 25, 1999 statement implicitly raised a claim for a 
total rating for compensation based on individual 
unemployability due to service-connected disabilities.  The 
RO thus adjudicated a claim for a total disability rating in 
its July 1999 rating decision, and determined that such a 
benefit was warranted.  An effective date of February 25, 
1999 was assigned, the date of the RO's receipt of the 
informal claim for such benefit.

Thus, if the communication received on February 25, 1999 is 
viewed as the veteran's claim for TDIU, the Board must look 
to evidence either dated or received (depending on the type 
of evidence) during the one year period preceding that date.  
A review of the veteran's claims file reveals no document 
received prior to February 25, 1999 which can be construed as 
a claim for a total disability rating.  Although a statement 
dated in August 1998 from the SSA, with accompanying medical 
documents, indicates that the veteran was determined by that 
agency to be disabled for SSA purposes from May 26, 1997, 
thus potentially indicating a claim for a VA total rating, 
the Board notes that all of these documents were received 
together on May 11, 1999, several weeks after the date of 
receipt of the veteran's informal claim, and thus could not 
serve as the basis for an earlier effective date.

Further, to the extent that the veteran is requesting that an 
April 4, 1997 medical statement and report by a VA examiner 
be construed as an informal claim for a TDIU, the Board notes 
that this report is dated more than one year prior to 
February 25, 1999.  See 38 C.F.R. § 3.155.  Moreover, the 
Board notes that an informal claim is required to indicate an 
intent to apply for VA benefits, and if a VA report of 
examination or hospitalization is to be accepted as an 
informal claim, the report must relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospitalization.  As to the 
issue of the veteran's claim for a TDIU, these requirements 
are not met by the April 1997 VA medical statement and 
report.  See 38 C.F.R. §§ 3.155, 3.157.  While this statement 
did discuss the veteran's service-connected angioneurotic 
edema, this document does not indicate that the veteran was 
in any way totally disabled due to this disorder.  In 
addition, it also discussed multiple nonservice-connected 
disorders in assessing the veteran's disability level, 
including degenerative joint disease of the knee, depression, 
gastritis, hypokalemic periodic paralysis, and 
hyperlipidemia.  Based on the foregoing, the Board finds that 
the date of claim for a TDIU in this case can be no earlier 
than February 25, 1999.

Turning to the question of question of when it was factually 
ascertainable that the veteran was entitled to the increased 
award of a TDIU, the Board has considered whether an earlier 
effective date may be assigned in this case under that 
provision of 38 C.F.R. § 3.400(o)(2) which allows for the 
assignment of an effective date up to one year prior to the 
date of receipt of a claim for a total disability rating if 
it is factually ascertainable that the veteran was totally 
disabled at any time during the one-year period prior to the 
receipt of the claim.  In this case, no medical evidence was 
received by VA during the one-year period prior to the RO's 
receipt of the veteran's claim for total disability, i.e., 
the period from February 25, 1998 to February 25, 1999.  
While the medical statement and report by a VA examiner dated 
in April 1997, discussed above, discussed the veteran's 
angioneurotic edema, this document does not indicate that the 
veteran was in any way totally disabled due to this disorder.  
Furthermore, neither the date of actual receipt of this 
document (May 11, 1999) nor the date of constructive receipt 
of this VA-generated document (April 4, 1997, the date of its 
creation) are within the one-year period prior to the RO's 
February 1999 receipt of the veteran's claim for a total 
disability rating.  As such, it could not serve as the basis 
of an earlier effective date regardless of its content.

As a final matter, the Board acknowledges the veteran's 
argument, as set forth by his attorney, that, as a practical 
matter, the veteran's service-connected disabilities 
prevented him from obtaining or retaining substantially 
gainful employment well before the current entitlement date 
of February 25, 1999.  In support of this contention, the 
veteran argues that U.S. Office of Personnel Management (OPM) 
records indicate that he was found to be totally disabled by 
that agency from May 16, 1997, and that he should be entitled 
to an earlier effective date as a result.  However, no 
evidence of the OPM's determination of total disability was 
received by the RO in 1997, or, indeed, until many years 
later, in July 2000.  As noted above, an effective date prior 
to the date of receipt of a claim for increase can be 
assigned on the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred 
only if the claim is received within one year from such date, 
otherwise the date of receipt of the claim.  In any case, as 
the evidence regarding the total disability determination by 
the OPM was not received until more than one year after the 
veteran's implied claim for a total disability rating in 
February 1999, an earlier effective date cannot be assigned 
based on this document.  Further, because the date of the 
records upon which that determination was based would also 
have had to be dated either during or before 1997, such 
records, for reasons set forth in the paragraphs above, could 
also not form the basis of an earlier effective date for a 
TDIU.  

Similarly, this document cannot serve as an earlier informal 
claim for total rating benefits, since it was not received by 
the M&ROC until July 2000.  The veteran has claimed that the 
M&ROC either knew of should have known of this document and 
disability determination in May 1997, the date the award 
letter was mailed to VA, and that it should serve as an 
informal claim.  While it appears from the document submitted 
by the veteran that the May 16, 1997 disability retirement 
letter from OPM was indeed sent to the VA Medical Center in 
Kansas City, Missouri on that date, the salutation indicates 
that the letter was sent to the "Personnel Officer" at the 
medical center, as the veteran was an employee at that 
facility.  However, the Court has recently clarified that 
"actual" possession of documents does not extend to every 
document submitted to or produced by any division of VA, but 
rather encompasses only evidence submitted to the RO.  See 
Lynch v. Gober, 11 Vet. App. 22 (1997) ("actual possession 
by the medical division is not 'actual' possession by the 
benefits adjudication division..." Lynch at 30).  Furthermore, 
while the concept of "constructive" possession of records 
is applicable in certain cases, the Court has made it clear 
that this doctrine only applies to evidence either created by 
VA or submitted to VA by appellant as part of the benefits 
claim.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994), 
(Kramer, Judge, concurring) ("The case law of this Court 
clearly indicates that constructive receipt applies only to 
VA records." (citing to Bell v. Derwinski, 2 Vet. App. 611 
(1992)).  As such, this document was not "received" by the 
M&ROC until July 2000, the date of its actual receipt by the 
M&ROC, and cannot serve as an informal claim for benefits in 
May 1997.  Thus, based on the forgoing discussion, the Board 
finds that in this case the effective date of the award of a 
TDIU can be no earlier than February 25, 1999.  


ORDER

An effective date earlier than February 25, 1999 for the 
grant of a total rating for compensation based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	WARREN W. RICE, JR.  
	Member, Board of Veterans' Appeals



 

